Citation Nr: 1118962	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-36 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection and assigned an initial 10 percent disability evaluation for PTSD, effective April 2, 2009.  In September 2009, the RO increased the initial evaluation for the Veteran's service-connected PTSD to 30 percent disabling, effective April 2, 2009.


FINDING OF FACT

The impairment from the Veteran's PTSD most nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided a proper VA examination in May 2009 for his psychiatric disability.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2008).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A 10 percent rating is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

Factual Background

During VA outpatient treatment in November 2008, the Veteran complained of anxious, repetitive thoughts and it was noted that he was clinically depressed.  He denied suicidal thoughts and reported that he had a supportive family.  He was diagnosed with PTSD, major depressive disorder and generalized anxiety disorder, and assigned a GAF score of 55.  He declined medication but wanted to start counseling.

In January 2009, he complained of panic attacks that surrounded reliving his military experiences.  He also reported that he was a loner except for his relationship with his twin brother.  The examiner noted that his PTSD and other psychiatric disorders were moderately increasing, and assigned a GAF score of 55 He also noted that the Veteran was being started on a psychotropic medication regimen.

In February 2009, he reported that he was getting along better with his children.  The examiner noted that his PTSD and other psychiatric disorders were decreasing and assigned a GAF score of 60.  Later in February 2009, the Veteran reported that he was still having problems sleeping and feeling depressed.  

In March 2009, the Veteran reported that he was feeling hopeless about the present and future, that he was drinking, that he was stressed over his poor relationship with his twin brother, that he was still experiencing sleep deprivation and the medication was not working, that he had suicidal and anxious thoughts and that he was tired of feeling disconnected from his family.  He also reported that he was working part-time, which was just enough for him.  The examiner noted that the Veteran's PTSD and other psychiatric disorders were showing very minimal improvement and assigned a GAF score of 55.

In April 2009, the Veteran reported feeling hopeless about the present and future; that he had bad memories about the past; and that although he liked people; he withdrew from them; because he could get annoyed easily, and had the urge to hurt them when they said or did the wrong thing.  However, he reported that he had the restraint not to follow his thoughts.  He also reported that he felt lonely and that he was not able to relate to others.  He reported continued sleep deprivation, but denied homicidal or suicidal thoughts.  On mental status examination, his mood was depressed and affect congruent.  He was diagnosed as having chronic PTSD and assigned a GAF score of 54.  

On VA examination in May 2009, the Veteran reported bad dreams and nightmares once a month, daily intrusive thoughts or memories and physiological reminders of his in-service traumatic experience.  He also reported moderate irritability and anger.  The Veteran also reported that he was cautious and watchful of the public, and that his startle response was less intense, but still present.  

Socially, the Veteran reported that he had a close relationship with his twin brother and his daughter, and that he had some friends that he would occasionally golf with.  He also reported that he attended church regularly.  The examiner noted that the Veteran's symptoms caused impairment in his social and occupational functioning, but the report also indicated that the Veteran was unemployed and had retired in 2005 due to his age and as the result of a heart attack.

On mental status examination, the Veteran was clean, neatly groomed and casually dressed.  His psychomotor activity and speech were unremarkable.  His attitude was cooperative and attentive, his affect was restricted, and his mood was anxious.  Attention was intact and he was oriented to person, time and place.  His thought process and thought content were unremarkable.  His remote memory was mildly impaired.  He denied delusions and had no deficiency in judgment.  He was noted to be of average intelligence and no problems with insight.  

He denied hallucinations, obsessive, ritualistic behavior, panic attacks, homicidal or suicidal thoughts.  His impulse control was good although he reported one episode of violence, which he explained as a misunderstanding and the examiner noted that the incident was not a symptom of his PTSD, but was related to his core personality style.  The examiner also noted that the Veteran did not have any problems with maintaining personal hygiene or activities of daily living.

The diagnosis was PTSD with a GAF score of 65.  The examiner also noted that the Veteran's PTSD did not cause total occupational and social impairment or deficiencies in judgment, thinking, family relations, work, mood or school.  He also noted that there was no reduced reliability or productivity on the part of the Veteran due to his PTSD symptoms.  The examiner did note, however, that the Veteran experienced an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his PTSD signs and symptoms, but his functioning was still generally satisfactory with routine behavior and self-care and conversation normal.  

During VA outpatient treatment in June 2009, the Veteran denied homicidal or suicidal thoughts.  Sleeping pills were helping and he was sleeping well.  He also reported that he still had difficulty trusting people.  He was assigned a GAF score of 60.

In July 2009, the Veteran reported no longer feeling hopeless about the present or future.  He denied suicidal thoughts or alcohol use.  He did report feeling stressed, but would not elaborate as to why.  His mood was depressed.  He also reported that his medications helped to control his emotions and mood and that he wanted to get more socially involved.  He was assigned a GAF score of 56.

Analysis

The symptoms listed in the criteria for a 50 percent evaluation for PTSD are not intended to serve as an exhaustive list, but as examples of the type of symptomatology that would warrant that evaluation, but without those factors, differentiating a 30 percent evaluation from a 50 percent evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 442.

In essence, the evidence shows that the Veteran's PTSD has been productive of symptoms that are listed in the 30 percent, 50 percent and 70 levels.  The record does not; however show most of the symptoms listed in the criteria for a 50 percent rating.  The Veteran's affect has at times been described as sad and even restricted; but not flat.  His speech has been described as unremarkable; and there is no evidence of circumstantial or stereotypical speech.  The Veteran has generally been found not to have panic attacks, although he did report this symptom on one occasion.  His remote or long term memory was mildly impaired, but such mild impairment is contemplated in the symptoms listed as examples of the 30 percent disability.  Short and intermediate term memory was intact on the VA examination.  His thinking was intact and his intelligence was average.  There have been no indications of an inability to follow complex commands.  There has also been no impairment of judgment.  His mood is impaired, in that he is depressed, but a depressed mood is also listed as an example of the symptoms for a 30 percent disability.

The VA examiner found that the Veteran's overall disability was closer that described for a 30 percent rating-occasional decrease in work efficiency with intermittent periods of inability to perform occupational duties and associated decrease in work efficiency.  In addition, the Veteran's GAF scores have been indicative of only mild to moderate disability.  

The Board also notes that throughout the period on appeal, the Veteran has received GAF scores indicative of only moderate impairment, and on objective examination, there was no data suggesting that the Veteran's PTSD impairment was more than mild.  The Board concludes that the evidence does not support assignment of a rating higher than 30 percent for PTSD for any portion of the appeal period.

After examining all the evidence, the Board concludes that the weight of the evidence is against a rating in excess of 30 percent at any time during the appeal period.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21 (2010).  


Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The symptoms associated with the Veteran's PTSD are contemplated by the applicable rating criteria.  The rating criteria contemplate all social and occupational impairment resulting from the disorder.  No other manifestations of PTSD have been reported.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that a TDIU is an element of all claims for an increased rating and a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Federal Circuit has held that entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

As noted above, the Veteran was gainfully employed for thirty three years, prior to his retirement in 2005.  The Veteran does not contend and the evidence does not show that his retirement was caused by or due to his PTSD.  The evidence also does not show that since his retirement employment has been lost or denied due to his PTSD.  In fact, he reported in March 2009 that he was working part-time.  The GAFs are indicative of an ability to engage in gainful employment.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised.


ORDER

A rating in excess of 30 percent for PTSD is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


